NQ- f>Q~H9Fi# • :                                                              • Xp
fRfM/HlM* MJtUMJkl m£M>                               §              INTHE TEXAS COURT
       .PETITIONER                                    § .

VS.                           •
                                                      §
                                                      §              OF
                                                                                                           r X
                                                      §
THE STATE OF TEXAS,
     RESPONDENT
                                                      §
                                                      §              CRIMINAL APPEALS
                                                                                                            >'          es
                        MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

           Comes now, ]?^V9n y$         'btie a u              Petitioner, and files this motion for an extension of sixty- (60)
days in which to file a Petition for Discretionary Review. In support of this motion, Petitioner shows the Court the
following:
                                                     I.

       The Petitioner was convicted in the 36 ~3m District Court of Q&((c* C                               County, Texas ofthe
offense of       rvbpes\f                            in Cause No. pyQ--gr^P^B^styled The State of Texas
vs. Tr^sfjiiro'? /Vif~tya/»i MpSffthe Petitioner appealed to the Court of Appeals, f7f>*f^f    Supreme
Judicial      District, Appeal _ No.     /?jT (y £)Q8'!rV^CJ*-                          The case         was    affirmed on

                /                                    n           .
           The present deadline for filing the Petition for Discretionary Review is Jah/9--5 £0(*5 • The Petitioner
has-espt requested^^extension prior to this request. Tht4tf dmj$ ts wv$ae*r. Tju?t /w? ftrjyid ^'"f' ~

       Petitioner's request for an extension is based upon the following facts: Petitioner was not informed of the
decision ofthe Court ofAppeals in affirming his case until Icift h/cM/efli&fWftfSw&z that time Petitioner has been
attempting      to   gain   legal   representation        in     this     matter.        His    attorney     on   the    appeal,
 C9\h^t~M^ IXJtYtWdfd                  , has informed Petitioner that he will not represent him on the Petition for
Discretionary Review. J W ** zrctJtfan* f ?* d*9 »Ore rflea**. .
           WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for filing the Petition
for Discretionary Review in Cause No. pp-/1/?^1/                        to Fzbw&nJ 35 bOigT


                                                                     • Pro Se
             RECEIVED IN                              TDCJ#|&W41#>
   COURT OF CRIMINAL APPEALS                          Texas Department ofCriminal Justice                   FILED IN
                                                                                                COURTOF CRIMINAL APPEALS
             DEC 31 2014
                                                                                                           JAN 05 2015

                                                                                                      Abel Acosta, Clerk
                                CERTIFICATE OF SERVICE

       I,Vx>i/Q.rTU^ ntifWgWl , do hereby certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File a Petition for Discretionary Review, has been forwarded by United States
Mail, postage prepaid, first class, to the State Prosecuting Attorney, tn l4v?Wi /tet^J
P. O. Box 12405, Austin, TX 78711, and the District Attorney for D& /hs                 County, Texas on the
  Date £kfm< Ler d~f &0/y                                 nts-M
                                                                                           p) c

                                                                                            rt qpghxx ax;'
Court of Criminal Appeals
ATTN: Abel Acosta CCA Clerk                                                                   DEC 3121
PO Box 12308
Austin, TX 78711
                                                                                           &8C. AccstSL. GXr



Dear Mr. Acosta:


        Enclosed please find my pro se Petitioner's Motion for Extension of Time to File a Petition for
Discretionary Review. Please file this Motion with the papers of this case and bring it to the attention of the Court.

       Please date-stamp this letter and return it to me at my address shown below.

       I also request that you notify me of the Court's ruling on my Motion.

                                                       Sincerely,




                                                       Petitioner Pro Se
                                                       TDCJ# \ 'fr. V\j